Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed 15 March 2022 includes allowable subject matter of claims 1-19 of U.S. Patent 10,129,306 and overcome the prior art of record in prosecution history. The Terminal Disclaimer filed 25 May 2022 is proper and accepted. 
A close prior art Pan et al (US 20140223490) teach a method and system for providing intuitive user interaction for sharing among multiple devices, where a remote device without intuitive user interaction is connected to a local device configured with intuitive user interaction; a thumbnail control scheme in which display images of remote device screen are rendered in local device's screen and intuitive method to allow user to quickly interact with remote side application; generic remote control scheme in which local device is acting as an external user interaction peripheral device of remote device is provided; and a region enhancement mode is provided by having areas pre-defined in the remote device, and having the pre-defined areas' respective layouts resized, reconfigured and mirrored in the local device, while the touch events that have occurred in the mapped areas in the local device are remapped and sent to an application that is rendered in the remote device.
Another relevant prior art Venkataraman et al (US 20170269976) teach efficient application feedback collection. To reduce the risk of exposing personally identifiable information (PII) and reduce resource consumption while still collecting helpful screen-based experience data, an application feedback system can build an application screen library from initial screen captures. When sufficient screens of an application have been captured for the library, the application feedback system can stop collecting actual screen captures. Instead, agents at the host devices (i.e., devices hosting the application) can capture screen identifiers instead of screens and transmit the screen identifiers along with other screen-based application experience data. For screen-based application experience playback, the application feedback system constructs a playback sequence with screens from the screen library as identified by the screen identifiers. Since a screen identifier can be implemented as a basic data type, storing and transmitting of the screen identifier consumes substantially less resources than storing and transmitting of image data for a captured screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        29 May 2022